Citation Nr: 1623551	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  15-32 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran has been recognized as having honorable service from February 1967 to February 14, 1970.  Service in the Republic of Vietnam is indicated by the record.  A subsequent period of service from February 15, 1970 to October 1975 has been determined to be other than honorable.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In December 2015, the claims were remanded by the Board for further evidentiary development.  As will be explained below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in an April 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In April 2016, the Veteran raised a new claim of entitlement to service connection for hypertension.  He also recently raised a claim of entitlement to special monthly compensation based upon the need for aid and attendance of his spouse.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran had a right foot disability, club foot, which was noted on examination prior to his entry into service.

2.  The pre-existing right foot disability was not aggravated in service beyond its natural progress.

3.  Chronic right foot disability (other than club foot) did not have its onset in service and is not otherwise related to his military service.

4.  Bilateral hearing loss did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss was not exhibited within the first post-service year.

5.  Tinnitus was not manifested in service or until years later and is not otherwise attributable to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria of entitlement to service connection for a right foot disability are not met.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).

2.  The criteria of entitlement to service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

3.  The criteria of entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2014); 38 C.F.R. § 3.303 3.307, (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in April 2013, October 2013, and December 2014, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.
Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The evidence in the claims file includes VA and private treatment records, as well as service treatment and personnel records.

Pursuant to the December 2015 Board remand, the Veteran was afforded separate VA medical opinions in April 2016 in order to address the pending claims.  With respect to the hearing loss claim, the Board recognizes that the December 2015 Remand instructed that the VA addendum audiological opinion include a review of the October 2013 positive nexus opinion of Dr. R.S.  The April 2016 VA audiological examiner reviewed the claims file, but was unable to find the favorable medical opinion.  Nevertheless, the examiner provided a thorough rationale for his negative nexus opinion, which was based upon a discussion of the Veteran's medical history and pertinent medical literature.  Moreover, as will be discussed below, the October 2013 positive nexus opinion is of little probative value, as it is simply a conclusory statement, which is unsupported by rationale.  See Nieves-Rodriguez, supra; Hernandez-Toyens v. West, 11 Vet. App. 379, 382   (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  Accordingly, the Board finds that the Veteran is not prejudiced by the April 2016 VA examiner's failure to review the October 2013 statement from Dr. R.S.

The April 2016 medical opinions as to the right foot, hearing loss, and tinnitus claims contain sufficient evidence by which to decide the matters.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the April 2016 VA medical opinions are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").

Thus, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of observable symptoms that are in his or her personal knowledge.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Id.; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

a. Right foot disability

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. §§ 1111, 1113 (West 2014); 38 C.F.R. § 3.304(b) (2015).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2015).

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 
38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306(b) (2015).

In this matter, the Veteran asserts that he suffers from a right foot disability, which was incurred in or aggravated by his military service.  See, e.g., the statement of the Veteran's representative dated September 2014.

Initially, the Veteran's January 1967 enlistment examination noted that the Veteran had a right club foot deformity, which it indicated was a congenital deformity.  The examination report further noted that the Veteran's foot had "excellent function."  Accordingly, a right club foot deformity pre-existed the Veteran's initial period of active duty service.  38 C.F.R. § 3.304(b).  As the presumption of soundness does not apply, the Board must now determine whether the Veteran's pre-existing right club foot underwent a worsening during service.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  For the reasons stated below, the evidence demonstrates that the Veteran's pre-existing right foot disability did not undergo an increase in disability during his military service.

As noted above, the Veteran has been recognized as having honorable service from February 1967 to February 14, 1970.  A subsequent period of service from February 15, 1970 to October 1975 has been determined to be other than honorable.  As determined in an April 2013 Administrative Decision, the Veteran's service from February 15, 1970 to October 1975 is considered dishonorable for VA purposes and is a bar to VA benefits under the provisions of 38 C.F.R. § 3.12(a)(6).  As such, the Board may only consider the Veteran's entitlement to service connection for a right foot disability based upon his initial period of service from February 1967 to February 14, 1970.

A review of the Veteran's service treatment records (STRs) shows that he reported a history of club feet with pain on carrying over 25 pounds.  See the STR dated May 1967.  The Veteran sustained a fracture of the right second metatarsal in May 1967, and was casted and kept from his feet for 3 weeks, as reported in June 1967.  A subsequent June 1967 STR noted that, following removal of his cast, the Veteran experienced "very mild" residual swelling.  The Board observes that the Veteran's October 1975 service separation examination noted that his stress fracture healed with no sequelae.

VA treatment records dated in April 2013 documented the Veteran's report of sustaining stress fractures during boot camp.  The Veteran endorsed current foot pain.

The Veteran was afforded a VA examination in May 2013 at which time the examiner noted that the Veteran was previously diagnosed with a stress fracture of the right metatarsal in 1967, as well as a congenital right club foot deformity present since birth.  In a separate May 2013 VA medical opinion, the examiner concluded that the Veteran's claimed right foot disability "was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained that the Veteran "has a residual hereditary club foot not related to his fracture in service."

In a September 2014 statement, the Veteran's representative asserted that the Veteran is not claiming service connection for stress fractures.  Rather, the Veteran is claiming service connection for the development of arthritis and bone spurs in his feet as a result of in-service stress fractures.  See the statement of the Veteran's representative dated September 2014.

A June 2015 VA examination report noted that the Veteran had hallux valgus and degenerative arthritis, bilaterally.  In a separate June 2015 VA medical opinion, the examiner determined that the claimed right foot disability "was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained, "[t]here is no evidence of any connection.  There is no clearly documented continuum of care from service until now."

In a July 2015 statement, the Veteran's mother reported that she remembered visiting the Veteran during his military service when he was hospitalized for treatment of stress fractures.

Pursuant to the December 2015 Board Remand, the Veteran was afforded a VA medical opinion to address his claimed right foot disability.  In the April 2016 VA addendum opinion, the examiner determined that "[i]t is not at least as likely as not that any congenital or developmental foot disability shown to pre-exist active service was subjected to a superimposed chronic disease or injury resulting in a permanent increase in severity of right foot disability (as opposed to an acute increase in pain) during his period of active service."  The examiner explained, "[t]here was no severe injury in service that could have permanently worsened the pre-existing condition beyond its natural progression.  The natural progression is often worsening over the years due to the stress of normal physical daily activities."
The Veteran has not produced a medical opinion to contradict the conclusions set forth in the April 2016 VA medical opinion.  As was explained in the VCAA section above, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, the April 2016 VA medical opinion stands unchallenged as competent medical evidence on the crucial question of nexus.

Crucially, the competent medical evidence of record shows that right club foot was noted at service entry and was not aggravated beyond its natural progression during the Veteran's military service.  Specifically, the Board finds the April 2016 VA medical opinion particularly probative as to the question of aggravation, as it was based upon a thorough review of the record and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  The April 2016 VA examiner's rationale was thorough and based on the overall record.

Moreover, the April 2016 opinion is based on an accurate understanding of the medical history in this case.  The record shows that the Veteran sustained a stress fracture of the right metatarsal during his military service, which was treated with casting.  However, the Veteran's STRs do not document any complaints of right foot symptoms after June 1967.  Every indication is that the stress fracture healed without residuals.  There is no evidence that the Veteran's pre-existing right foot disability underwent a worsening in severity.  Moreover, the record shows that the Veteran's right foot symptoms were apparently not enough for him to seek treatment until decades after service, and this gap in time is relevant to assessing whether aggravation in service actually occurred.

The Board has considered the contentions of the Veteran and his representative that the currently diagnosed right foot disability was aggravated by the Veteran's military service.  To this end, the Board notes that, as a lay person, the Veteran is competent to testify to observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to provide medical conclusions.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  Therefore, to the extent that the Veteran or his representative are now claiming that his right foot disability was aggravated by the Veteran's military service, laypersons without medical training, such as the Veteran and his representative, are not competent to comment on such complex medical matters.  See 38 C.F.R. § 3.159(a) (1) (2015).  The Board further observes that the Veteran's contentions are contradicted by the findings of the April 2016 VA examiner who specifically considered the Veteran's lay statements in rendering his negative opinion.

In short, the Board finds that the competent evidence, in the form of the service treatment records, post-service treatment records, and medical opinion evidence, clearly and unmistakably demonstrates that aggravation beyond normal progression did not take place.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306(b) (2015); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (the mere occurrence of symptoms, in the absence of a demonstrated increase in the underlying severity, does not constitute aggravation of the disability).

For these reasons, the Board finds that the evidence clearly and unmistakably shows that the Veteran's right foot disability pre-existed service and clearly and unmistakably was not aggravated during active duty.  Accordingly, entitlement to service connection for a right foot disability is not warranted.

b. Hearing loss and tinnitus

Certain enumerated diseases will be service connected on a presumptive basis if they manifested to a compensable degree within one year after active duty service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  A nexus between the current disability and service may be established by evidence of continuity of symptomatology since service for a listed chronic disability.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  VA deems sensorineural hearing loss to be an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  See Veterans Benefits Administration (VBA) Fast Letter 10-02 (Mar. 18, 2010); Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  Although the Walker case did not expressly address this issue, the Board will deem sensorineural hearing loss as a "chronic" disease for purposes of this decision.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection will be granted for a hearing loss disability where the evidence establishes a nexus between the current hearing loss and a disease or injury suffered while in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App. at 159.

In this matter, the Veteran contends that his bilateral hearing loss and tinnitus began during his initial period of active military service.  For the reasons set forth below, the Board concludes that service connection is not warranted.

In this case, it is undisputed that the Veteran has been found to have current bilateral hearing impairment for VA compensation purposes.  See, e.g., the VA examination report dated June 2013.

The Veteran's STRs documented hearing within normal limits, bilaterally.  As described by the April 2016 VA examiner, an audiogram dated January 1967 indicated a mild hearing loss for the left ear at 500 Hz, however this was not present on any other audiograms.  Moreover, tinnitus is not documented in the Veteran's STRs.  Critically, in-service acoustic trauma is conceded based on the Veteran's military occupational specialty (MOS) of aircraft engine maintenance and crew chief during his period of honorable service from February 1967 to February 14, 1970.  Thus, the question in this matter is whether such noise exposure resulted in hearing loss and tinnitus.

The Veteran applied for service connection for hearing loss and tinnitus in July 2010.  As such, it appears that he observed hearing difficulties at that time.  However, there is no medical evidence regarding hearing loss, as distinguished from other ear-related complaints, until decades after service.  As noted by the April 2014 VA examiner, the Veteran reported that his hearing loss began approximately ten years prior; however, hearing loss was not confirmed until the June 2013 VA audiological examination.  Thus, there is no competent medical evidence that bilateral sensorineural hearing loss manifested to a compensable degree within one year of the Veteran's discharge from active service.  38 C.F.R. § 3.307, 3.309.

The June 2013 VA audiological examiner interviewed and examined the Veteran, but was unable to review the claims file.  The examiner confirmed that the Veteran had bilateral hearing loss for VA compensation purposes.  A diagnosis of mixed hearing loss in the right ear and sensorineural hearing loss in the left ear was noted.  The examiner provided a negative nexus opinion, noting that "the initial discovery of hearing loss is too remote from service to be causally connected."  With respect to the claimed tinnitus, the examiner also determined that this condition was less likely than not caused by or a result of military noise exposure.  The examiner noted that the absence of evidence of tinnitus during service or for years thereafter was too long to be considered causally connected.  The examiner also opined that the Veteran "demonstrates a middle ear condition on the right, which may also be a factor."

In support of his claims, the Veteran submitted an October 2013 statement from Dr. R.S., who indicated that "[b]ased on patient's audiogram, is of my opinion that his hearing loss is most likely expected from his service in the military."

In April 2014, the Veteran was afforded a VA audiological evaluation.  Although the examiner interviewed and examined the Veteran, he did not review the claims file.  As indicated above, the April 2014 VA examiner noted the Veteran's report of bilateral progressive hearing loss, which began ten years ago.  The Veteran also endorsed tinnitus that had been present for 7-8 years.  He reported a history of post-service occupational noise exposure as a supervisor for 11 years and a fork lift driver for 35 years, with the use of hearing protection.  He stated that he had no history of recreational noise exposure.

The Veteran was afforded another VA audiological evaluation in May 2015, at which time the examiner did review the claims file.  The examiner determined that the Veteran's hearing loss and tinnitus are not caused by or a result of an event in military service.  The examiner explained,

[B]ased on lack of evidence in the c-file and the lack of proximity between the dates of service and the date of this evaluation, and the reported onset of hearing loss and tinnitus, it is my opinion that the Veteran's complaints of hearing loss and tinnitus are less likely than not related to his military service or his MOS of door gunner.

See the VA audiological evaluation dated May 2015.

Pursuant to the December 2015 Board Remand, the Veteran was afforded a VA addendum opinion in April 2016.  The examiner reviewed the claims file as well as the pertinent medical literature, and noted that audiograms dated May 1967, August 1968, and October 1976 were within normal limits, bilaterally with no significant threshold shifts found; an audiogram of January 1967 indicated mild hearing loss for the left ear at 500 Hz, however this was not present on any other audiogram.  The examiner also indicated that the claims file "was also silent for complaint of tinnitus."  The examiner concluded, "it is my opinion that the Veteran's complaints of hearing loss and tinnitus are less likely than not related to his military service or his MOS of door gunner."  The examiner provided the following rationale:

According to the previous case history of 4/5/14, the hearing loss began ten years previous and the tinnitus began 7-8 years previous to the date of the evaluation (28 years after service for the hearing loss and 30 years for the tinnitus).  This writer is familiar with the IOM 2006 study and its findings.  In summary, after reviewing all pertinent animal and human studies relating to noise and its effects, they found 'there is not sufficient evidence from longitudinal studies in laboratory animal and humans to determine whether permanent noise induced hearing loss or tinnitus can develop much later in one's lifetime, long after cessation of that noise exposure.'  More recent human and animal studies have been reviewed and stated simply, the findings of these studies have not overturned the conclusions of the IOM 2006 study regarding delayed onset of hearing loss.  Studies sited: 1. Noise and Military Service-Implications for Hearing Loss and Tinnitus - Committee on noise induced hearing loss and tinnitus associated with military service from World War II to the present.  Larry E. Humes, Lois M. Joellenbeck, and Jane S. Durch.  2. American College of Occupational and Environmental Medicine (ACOEM) guidance statement.  Occupational noise-inducted hearing loss ACEOM task force on occupational hearing loss.  Bruce Kirchner, M.D., Col. Eric Evenson, M.D., Robert Dobie, M.D. Peter Rabinowitz, M.D., James Crawford, M.D., Richard Kopke, M.D., and T. Warner Hudson, M.D.

See the VA addendum opinion dated April 2016.

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 295.

However, a medical opinion based on an inaccurate factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998); see also Leshore v. Brown, 8 Vet. App. 409 (1995).

Crucially, the October 2013 positive nexus statement of Dr. R.S. contained essentially no rationale to support the conclusion rendered.  See Nieves-Rodriguez, supra; Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  As such, his conclusion is of little probative value.

As detailed above, the Board recognizes that the April 2016 VA examiner failed to review the October 2013 statement from Dr. R.S.  However, as the October 2013 statement is wholly conclusory and unsupported by any rationale, it is of no probative value.  In contrast, the findings of the April 2016 VA examiner were thoroughly explained and fully supported by the evidence of record.  The April 2016 VA medical opinion was based on a review of the record, including the lay statements and evidence submitted by the Veteran, and thoughtful analysis of the Veteran's entire history.  The Board therefore places significant weight on the findings of the April 2016 VA examiner.  See Nieves-Rodriguez, 22 Vet. App. at 295 (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Accordingly, the Board finds that the competent medical evidence demonstrating the absence of nexus between the currently diagnosed bilateral hearing loss and tinnitus and the Veteran's military service outweighs the medical evidence suggestive of a nexus.
In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  However, as noted by the April 2016 VA examiner, there is no clinical evidence of hearing loss and tinnitus for many years after the Veteran's military discharge.

With regard to the Veteran's contentions that his bilateral hearing loss and tinnitus were incurred during his military service, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Veteran has not consistently claimed pertinent disability having onset in service and continuing thereafter.  On VA examination in 2014, he reported a history of hearing loss for 10 years and tinnitus for 7-8 years, which would place their onset many years after service.  Continuity of symptoms since service is not established.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that acoustic trauma may lead to hearing loss and tinnitus is commonly known and, therefore, the Veteran's testimony that his current hearing loss and tinnitus are related to his in-service noise exposure has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the April 2016 VA examiner's opinion, which was based in part on the Veteran's history, more persuasive as to whether his hearing loss and tinnitus disabilities are attributable to military service than the Veteran's account of their etiology.

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, including the post-service medical evidence, the VA medical opinions, and the evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.

In conclusion, the preponderance of the evidence is against the claims that current bilateral hearing loss and tinnitus are related to active military service.  Thus, the benefit-of-the-doubt rule is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a right foot disability is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


